EXHIBIT 10.89


AMENDMENT NO. 1 TO THE
AUTOBYTEL INC.
2004 RESTRICTED STOCK AND OPTION PLAN
 
This Amendment No. 1 (this “Amendment No. 1”), dated as of May 1, 2009, to the
Autobytel Inc. 2004 Restricted Stock and Option Plan, as amended (the “Plan”),
is adopted by the Board of Directors (the “Board”) of Autobytel Inc., a Delaware
corporation, pursuant to Section 8.1 of the Plan.
 
Effective as of the date hereof, the Plan is hereby amended by deleting Section
6.4(d)(ii) in its entirety and inserting in lieu thereof the following:
 
“(ii) Options shall be exercisable in full or in such equal or unequal
installments as the Administrator shall determine; provided that if a
Participant does not purchase all of the Shares which the Participant is
entitled to purchase on a certain date or within an established installment
period, the Participant’s right to purchase any unpurchased Shares shall
continue during the Award Term (taking into account any early termination of
such Award Term which may be provided for under this Plan).”
 
Except as specifically amended hereby, the Plan shall remain in full force and
effect as in existence on the date hereof, and any reference to the Plan shall
mean the Plan as amended hereby.
 
IN WITNESS WHEREOF, the Board has caused this Amendment No. 1 to be duly
executed as of the day and year first above written.
 
AUTOBYTEL INC.




By: /s/ Glenn E.
Fuller                                                                
Glenn E. Fuller
Its: Executive Vice President, Chief Legal and
Administrative Officer and Secretary

